Exhibit 10.6
 
AGREEMENT


THIS AGREEMENT made as of the 13th day of February, 2006, by and among Tara
Financial Services, Inc., a California corporation, (“Lender”), NOW Solutions,
Inc., a Delaware corporation, ( “Borrower”), Vertical Computer Systems, Inc., a
Delaware corporation, (“Vertical”), Robert Farias, an individual, (“Farias”),
and Robert Mokhtarian, an individual, (“Mokhtarian”).


WITNESSETH:


WHEREAS, Farias has the following loans currently outstanding to Borrower and to
Vertical:


1.           Promissory Note in the original principal amount of $84,000 dated
June 1, 2001, from Enfacet, Inc., a Texas corporation, as debtor, to Robert
Farias, as lender, bearing interest at 8% per annum.  This note was originally
unsecured.  The note was amended by the parties on March 27, 2003 and again on
February 13, 2004.  The note is now secured by a Security Agreement dated
February 13, 2004, pledging a security interest in all assets of Borrower.  The
current balance of this note is $137,841.28.


2.           Promissory Note in the original principal amount of $280,000 dated
October 31, 2001, from Vertical, as Promissor, to Robert Farias, as Promissee,
bearing interest at the rate of 4% per annum, as amended by the parties on March
27, 2003 and again on February 13, 2004.  This note is secured by an Asset
Pledge Agreement dated October 31, 2001, from Vertical to Robert Farias,
pledging a security interest in that certain technology developed by Adhesive
Software and commonly known as “siteflash” (herein the “Siteflash
Technology”).  The current balance of this note is $438,795.31;


3.           Promissory Note in the original principal amount of $181,583 dated
October 17, 2002, from Vertical Computer Systems, Inc., as Promissor, to Robert
Farias, as Promissee, bearing interest at 12% per annum.  This note was amended
on February 13, 2004.  This note is secured by a pledge by Mountain Reservoir
Corporation of 10,450,000 shares of Vertical common stock.  The current balance
of this note is $181,905.58.
   
4.           Promissory Note in the original principal amount of $500,000 dated
February 13, 2004, from NOW Solutions, L.L.C. (now Borrower), as Promissor, to
Robert Farias, as Promissee, bearing interest at the rate of 10% per
annum.  This note is secured by the assets of Borrower.  This note is also
secured by a 5% royalty on sales by Borrower; 5-year warrants to purchase
5,000,000 shares of Vertical common stock at $0.01 per share; 5-year warrants to
purchase 5,000,000 shares of Vertical common stock at $0.02 per share; 5-year
warrants to purchase 5,000,000 shares of Vertical common stock at $0.03 per
share; and 5,000,000 shares of Vertical common stock.  The current balance of
this note is $359,559.90.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
The foregoing loans are collectively referred to as the “Farias Loans.”


WHEREAS, Mokhtarian has the following loans currently outstanding to Vertical
and to Enfacet:


1.           Promissory Note in the original principal amount of $350,000 dated
August 15, 2001, from Enfacet, Inc., a Texas corporation, as debtor, to Robert
Mokhtarian, as Lender, bearing interest at 8% per annum.  This note was
originally unsecured.  The note was amended by the parties on February 13,
2004.  The note is now secured by a Security Agreement dated February 13, 2004
pledging a security interest in all assets of Borrower.  The current balance of
this note is $519,693.28.


2.           Promissory Note in the original principal amount of $90,000 dated
June 26, 2003, from Vertical, as Promissor, to Robert Mokhtarian, as Promissee,
bearing interest at 10% per annum.  This note was originally unsecured.  The
note was amended by the parties on February 13, 2004.  The note is now secured
by a Security Agreement dated February 13, 2004 pledging a security interest in
all assets of Borrower.  The current balance of this note is $115,663.16.


The foregoing loans are collectively called the “Mokhtarian Loans”; the Farias
Loans and the Mokhtarian Loans are collectively, called the “Old Debt.”  The
foregoing security interests pledged to Farias and Mokhtarian are collectively
called the “Old Security.”


WHEREAS, the Borrower has requested that Farias and Mokhtarian cancel the Old
Debt and related Old Security agreements and replace them with the following
notes between Borrower and Lender:


1.           A Secured Term Promissory Note in the original principal amount of
$359,559.90 from Borrower to Lender dated February 13, 2006, bearing interest at
12% per annum.  This loan will be secured by a Security Agreement from Borrower
to Lender pledging a security interest in all assets of Borrower.


2.           A Secured Term Promissory Note in the original principal amount of
$438,795.31 from Vertical to Lender dated February 13, 2006, bearing interest at
12% per annum.  This loan will be secured by an Asset Pledge Agreement from
Vertical to Lender pledging a security interest in the Siteflash Technology.


3.           A Secured Term Promissory Note in the original principal amount of
$955,103.30 from Borrower to Lender dated February 13, 2006, bearing interest at
12% per annum.  This loan will be secured by a Security Agreement from Borrower
to Lender pledging a security interest in all assets of Borrower.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
The foregoing notes are collectively referred to as the “New Notes” and “New
Security.”.


WHEREAS, Farias and Mokhtarian have agreed to cancel the Old Debt and Lender
agrees to replace the Old Debt with the New Notes, subject to the terms and
conditions hereof.


WHEREAS, Farias and Mokhtarian have agreed to cancel the Old Security and Lender
agrees to replace the Old Security with the New Security, subject to the terms
and conditions hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is mutually covenanted and agreed as follows:


AGREEMENT:


1.           Recitals.  Each of the Recitals above is agreed and acknowledged to
be true and correct and is fully incorporated herein as though fully set out
herein.


2.           Cancellation of Old Debt.  Farias and Mokhtarian agree to cancel
the Old Debt currently outstanding as described above.


3.           Release of Security.  Farias and Mokhtarian agree to release the
Old Security pledged as collateral and corresponding liens for the Old Debt.


4.           Execution of New Notes.  Borrower and Vertical agree to execute the
foregoing New Notes payable to Lender pursuant to the terms as stated therein.


5.           Execution of New Security Agreements.  Borrower and Vertical agree
to execute the New Security Agreements as set forth above as collateral for the
New Notes.


6.           Time.  Time is of the essence in the performance of the covenants
contained herein.


7.           Headings.  The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.


8.           Further assurances.  Each of the Parties shall from time to time
execute such documents and perform such acts and things as the other Parties may
reasonably require to cancel the Old Debt and related security and perfect
Lender’s security interest as collateral for the New Notes, in accordance with
the provisions of this Agreement, and to give any Party the full benefit of this
Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.           Binding Effect.  All of the terms, covenants and conditions herein
contained shall inure to the benefit of and be binding upon the parties hereto,
their successors and assigns.


10.         Notices.  All notices, demands, requests and other communications
pursuant to this Agreement shall be deemed to have been properly given, when
made in writing, and delivered personally, or three (3) business days after
receipt, when sent either through the United States Postal Service postpaid,
registered or certified mail with return receipt requested, or overnight courier
delivery (such as Federal Express at the expense of the Participant) addressed
to the Participant to receive such notice at the following address, or at such
other address as may hereafter be specified by written notice given as set forth
in this Section 10:


If to Lender:
Tara Financial Services, Inc., a California corporation

_______________
_______________
_______________


If to Borrower: 
NOW Solutions, Inc., a Delaware corporation

201 Main Street
Suite 1175
Fort Worth, Texas 76102
Phone: 817.348.8717


If to Vertical: 
Vertical Computer Systems, Inc., a Delaware corporation

201 Main Street
Suite 1175
Fort Worth, Texas 76102
Phone: 817.348.8717


If to Enfacet: 
Enfacet, Inc., a Texas corporation

201 Main Street
Suite 1175
Fort Worth, Texas 76102
Phone: 817.348.8717


If to Farias: 
Robert Farias

_______________
_______________
_______________


If to Mokhtarian: 
Robert Mokhtarian

_______________
_______________
_______________
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
11.           Applicable Law.  This Agreement shall be governed by the Laws of
the State of California.


12.           Multiple Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same Agreement, and any of the parties hereto may execute this Agreement by
signing any such counterpart.


13.           Construction.  Whenever the context hereof so requires, reference
to the singular shall include the plural and likewise, the plural shall include
the singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.


14.           Severability.  If any clause or provision of this Agreement is or
should ever be held to be illegal, invalid or unenforceable under any present or
future law applicable to the terms hereof, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby, and that in lieu of each such clause or provision of this
Agreement that is illegal, invalid or unenforceable, such clause or provision
shall be judicially construed and interpreted to be as similar in substance and
content to such illegal, invalid or unenforceable clause or provision, as the
context thereof would reasonably suggest, so as to thereafter be legal, valid
and enforceable.


15.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER DOCUMENTS, IF ANY,
HEREIN REQUIRED TO BE EXECUTED REPRESENT THE FINAL AGREEMENT OR AGREEMENTS
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  THIS INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
EXECUTED BY THE PARTIES HERETO.


[Signatures follow on next pages.]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each of the undersigned, being duly authorized, has executed
this Agreement on behalf of the respective Parties as of the day and year first
above written.


LENDER:
Tara Financial Services, Inc.,
   
a California corporation
         
By:
  
     
Robert Mokhtarian
     
President
       
BORROWER:
NOW Solutions, Inc.
   
a Delaware corporation
         
By:
  
     
Richard Wade,
     
Chairman
       
VERTICAL:
Vertical Computer Systems, Inc.
   
a Delaware corporation
         
By:
  
     
Richard Wade,
     
President
       
ENFACET:
Enfacet, Inc.
   
a Texas corporation
         
By:
  
     
Luiz C. Valdetaro,
     
President
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
FARIAS:
     
  
   
Robert Farias
       
MOKHTARIAN:
     
  
   
Robert Mokhtarian
 

 
 
- 7 -

--------------------------------------------------------------------------------

 